PER CURIAM:
In this claim, submitted for decision upon the pleadings, claimant seeks payment for hospital services, inpatient and outpatient, rendered to inmates of the Huttonsville Correctional *374Center. Based upon its records, the respondent has determined, and the claimant has agreed, that the amount owed to the claimant is $96,328.93. The Answer filed by the respondent admits the validity of the claim, but further states that there were no funds remaining in its appropriation for the fiscal year in question from which the obligation could have been paid.
While we feel that this is a claim which in equity and good conscience should be paid, we are also of the opinion that an award cannot be made, based on our decision in Airkem Sales and Service, et al. v. Department of Mental Health, 8 Ct.Cl. 180 (1971).
Claim disallowed.